DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wu (CN205841748U).

a floating ring (10,13) arranged with a gap (Figs. 1,3) with respect to the rotation shaft, the seal device being characterized in that 
the floating ring includes at least one supporting means (3,4) that contactlessly supports in the circumferential direction (Fig. 3).
Regarding claim 2, the Wu reference discloses the supporting means is arranged symmetrically with respect to a vertical line passing through center of the floating ring (Fig. 1).
Regarding claims 3 and 5, the Wu reference discloses the supporting means includes a first magnet (3) arranged in the housing, the first magnet having a magnetic pole face directed in the circumferential direction (Fig. 1), and a second magnet (4) arranged in the floating ring (Fig. 1), the second magnet having a magnetic pole face directed in the circumferential direction, and the first magnet and the second magnet are arranged so that the same poles oppose each other (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Regarding claims 4 and 6, the Wu reference discloses the invention substantially as claimed.
However, the Wu reference fails to explicitly disclose magnetic pole adjacent faces of the first magnet and the second magnet where the N pole and the S pole are adjacent to each other are respectively surrounded by a non-magnetic material.
The examiner takes official notice that it would have been obvious to one of ordinary skill in the art, at the time of filing to surround adjacent N and S poles with non-magnetic material in order to allow for proper flotation of the seal and increase the seal life.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675